Exhibit 10.7

AGREEMENT

     THIS AGREEMENT (the "Agreement") is made this 12th day of February 2008,
between EcoloCap Solutions Inc., a Nevada corporation (hereinafter referred to
as “EcoloCap”), and United Best Technology Limited, a Hong Kong corporation
(hereinafter referred to as "United").

RECITALS

     Whereas, EcoloCap desires to retain the services of United in assisting
Ecolocap finding new clients for its services; and,

     Whereas, United possess the know how to assist Ecolocap finding and
obtaining new clients for its services.

     Whereas, United agrees to be engaged and retained by EcoloCap and upon said
terms and conditions.

     NOW, THEREFORE, in consideration of the recitals, promises and conditions
in this Agreement, United and EcoloCap agree as follows:

1. SERVICES OF UNITED. United shall provide advice to undertake for and consult
with EcoloCap concerning certain operational areas and shall review and advise
EcoloCap regarding Carbon Credits (“CER”) and Clean Development Mechanism
projects as well as EcoloCap’s overall progress, needs and condition in those
areas. United agrees to provide on a timely basis the following enumerate
services plus any additional services contemplated thereby:

A. Advise EcoloCap relative to finding and negotiating contracts and projects
permitting the issuance of CER that could be certified and traded, and to
further assist with the negotiation for the execution of said contracts or
projects by EcoloCap or one of its affiliates;

B. Devote all its intellectual property, knowledge, technology and its contacts
related to the CER and Clean Development Mechanism projects as describe within
the Kyoto Protocol, or its successors, to fulfill its obligations under the
present agreement, exclusively for the development of EcoloCap’s business, for
the duration of the present agreement, in an exclusive and define territory, as
describe in schedule 1-B;

C. To close contracts or projects on behalf of EcoloCap for a minimum of Three
Million Six Hundred Thousand (3,600,000) CERs that could be certified, traded
and delivered. When a contract or projects for a CER is executed and the Project
Idea Note is accepted (‘PIN’), the CER will be considered delivered (the
“Contracts”).

     2. TERM. The term of this Agreement shall be for a period of five years
commencing January 1, 2008 and is renewable for successive one year terms but
could be terminated thereafter twelve month before the end of each terms by
mutual agreement of the parties.

10013500-2

--------------------------------------------------------------------------------

     3. COMPENSATION OF UNITED. United for the exclusivity of its services
granted to EcoloCap for, including but not restricted to, the field of Carbon
Credits (CER) and Clean Development Mechanism projects as describe within the
Kyoto Protocol, as well as fulfill the other obligations as described in
paragraph one, United will receive Three Million Five Hundred Thousand
(3,500,000) restricted shares of EcoloCap’s Common Stock.

United will be issued Three Million Five Hundred Thousand (3,500,000) restricted
shares on the date of the execution of the Agreement, out of said Three Million
Five Hundred Thousand (3,500,000) restricted shares, One Million (1,000,000)
restricted shares will be put in escrow as of the date of the effectiveness of
the present agreement, but delivered as follow:

      A.     

Five Hundred Thousand (500,000) shares when United delivers Contracts
representing the issuance of Six Hundred Thousand CERs that could be certified,
traded and delivered; and,

  B.     

One Hundred Thousand (100,000) shares for each Contract representing the
issuance of an additional Six Hundred Thousand CERs that could be certified,
traded and delivered.

 

At the end of the term of this Agreement, all shares remaining in escrow shall
be cancelled.

     4. RELATIONSHIP OF PARTIES. This Agreement shall not constitute and
employer-employee relationship. It is the intention of each party that United
shall be an independent contractor and not an employee of the EcoloCap. United
shall not have authority to act as the agent of EcoloCap except when such
authority is specifically delegated to United by EcoloCap. Subject to the
express provisions herein, the manner and means utilized by United in the
performance of United's services hereunder shall be under the sole control of
United. All compensation paid to United hereunder shall constitute earnings to
United from self-employment income. EcoloCap shall not withhold any amounts
therefrom as federal or state income tax withholding from wages or as employee
contributions under the Federal Insurance Contributions Act (Social Security) or
any similar federal or state law applicable to employers and employees.

     5. NOTICES. Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally served
in writing or when deposited in the United States mail, postage prepaid,
addressed to the other party at the address appearing at the end of this
Agreement. Either party may change its address by written notice made in
accordance with this section.

     6. BENEFIT OF AGREEMENT. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective legal representatives,
administrators, executors, successors, subsidiaries and affiliates.

     7. REPRESENTATIONS AND WARRANTIES OF UNITED. United hereby represents and
warrants to EcoloCap as follows:

      a.     

The undersigned United understands that EcoloCap’s SHARES HAVE NOT BEEN APPROVED
OR DISAPPROVED BY THE UNITED STATES SECURITIES AND

10013500-2

--------------------------------------------------------------------------------

 

EXCHANGE COMMISSION OR ANY STATE SECURITIES AGENCIES AND NO REGISTRATION
STATEMENT HAS BEEN FILED WITH ANY REGULATORY AGENCY.

        b.     

The undersigned United is not an underwriter and would be acquiring EcoloCap’s
shares solely for investment for his or her own account and not with a view to,
or for, resale in connection with any distribution with in the meaning of the
federal securities act, the state securities acts or any other applicable state
securities acts;

  c.     

The undersigned United is not a person in the United States of America and at
the time the buy order was originated, United was outside the United States of
America. The undersigned United is not a citizen of the United States (a U.S.
Person) as that term is defined in Reg. S of the Securities Act of 1933 and was
not formed by a U. S. person principally for the purpose of investing in
securities not registered under the Securities Act of 1933.

  d.     

The undersigned United understands the speculative nature and risks of
investments associated with the Company, and confirms that the shares would be
suitable and consistent with his or her investment program and that his or her
financial position enable him or her to bear the risks of this investment;

  e.     

To the extent that any federal, and/or state securities laws shall require,
United hereby agrees that any securities acquired pursuant to this Agreement
shall be without preference as to assets;

  f.     

The certificate for Shares will contain a legend that transfer is prohibited
except in accordance with the provisions of Regulation S.

  g.     

United has had the opportunity to ask questions of the Company and has received
all information from the Company to the extent that the Company possessed such
information, necessary to evaluate the merits and risks of any investment in the
Company. Further, United acknowledges receipt of: (1) all material books,
records and financial statements of the Company; (2) all material contracts and
documents relating to the proposed transaction; (3) all information filed with
the United States Securities and Exchange Commission; and, (4) an opportunity to
question the appropriate executive officers or partners;

  h.     

United has satisfied the suitability standards and securities laws imposed by
government of Hong Kong;

  i.     

United has adequate means of providing for his current needs and personal
contingencies and has no need to sell the Shares in the foreseeable future (that
is at the time of the investment, United can afford to hold the investment for
an indefinite period of time);

  j.     

The United has sufficient knowledge and experience in financial matters to
evaluate the merits and risks of this investment and further, the United is
capable of reading and

 

10013500-2

--------------------------------------------------------------------------------

 

interpreting financial statements. Further, United is a “sophisticated investor”
as that term is defined in applicable court cases and the rules, regulations and
decisions of the United States Securities and Exchange Commission.

       k.     

The offer and sale of the Shares referred to herein is being made outside United
States within the meaning of and in full compliance with Regulation S.

  l.     

United is not a U. S. person within the meaning of Regulation S and is not
acquiring the Shares for the account or benefit of any U. S. person; and,

  m.     

United agrees to resell such Shares only in accordance with the provisions of
Regulation S, pursuant to registration under the Securities Act of 1933, as
amended, or pursuant to an available exemption from registration.

 

     8. CONFIDENTIALITY. The terms of this Agreement will not be disclosed to
anyone unless both parties agree to thereto or unless required to be disclosed
pursuant to the laws of the United States of America.

     9. GOVERNING LAW. This Agreement is made and shall be governed and
construed in accordance with the laws of the state of Nevada and it is agreed
that jurisdiction and venue of any action pertaining to this Agreement will be
in Las Vegas, Nevada.

     10. ASSIGNMENT. Any attempt by either party to assign any rights, duties or
obligations which arise under this Agreement without the prior written consent
of the other party shall be void, and shall constitute a breach of the terms of
this Agreement.

     11. ENTIRE AGREEMENT; MODIFICATION. This Agreement constitutes the entire
agreement between EcoloCap and United. No promises, guarantees, inducements, or
agreements, oral or written, express or implied, have been made other than as
contained in this Agreement. This Agreement can only be modified or changed in
writing signed by the party or parties to be charged.

     12. LITIGATION EXPENSES. If any action at law or in equity is brought by
either party to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney's fees, costs and disbursements
in addition to any other relief to which it may be entitled.

     In witness whereof, the parties have executed the day and year first above
written.

ECOLOCAP SOLUTIONS INC.

BY: ALEXANDER C. GILMOUR
Alexander C. Gilmour, Chairman

UNITED BEST TECHNOLOGY LIMITED

BY: DR. TRI VU TRUONG
Dr. Tri Vu Truong, President

10013500-2

--------------------------------------------------------------------------------

SCHEDULE 1-B
Exclusive territory

Asia
Central-Africa
Central and South-America

10013500-2

--------------------------------------------------------------------------------